



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Andraws v. Anslow,









2016 BCCA 51




Date: 20160122

Docket: CA42367

Between:

Nadeen Andraws

Appellant

(Plaintiff)

And

Reginald Anslow

Respondent

(Defendant)

Corrected
Judgment: The text of the front cover was corrected on March 4, 2016.




Before:



The Honourable Mr. Justice Tysoe

The Honourable Mr. Justice Harris

The Honourable Mr. Justice Savage




On appeal from: an
order of the Supreme Court of British Columbia, dated
November 5, 2014 (
Andraws v. Anslow
, 2014 BCSC 2080,
New Westminster Registry No. M149532)

Oral Reasons for Judgment




Counsel for the Appellant:



J. Woods





Counsel for the Respondent:



R.S. Watts





Place and Date of Hearing:



Vancouver, British
  Columbia

January 18, 2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 22, 2016








Summary:

The trial judge dismissed a
personal injury action finding that the plaintiff had not proven that she was
injured in a motor vehicle accident because she had exaggerated the forces in
the collision.  Appeal allowed and a new trial ordered. The reasons were
inadequate because they failed to provide a basis for appellate review. The
trial judge offered no explanation of why he found the plaintiff to be totally
unreliable in the face of some independent and corroborative evidence of
injury.

[1]

HARRIS J.A.
: This is an appeal from the dismissal of Ms. Andraws
action for damages arising from a low speed motor vehicle accident in which her
vehicle was rear-ended. Liability was admitted, but the defendant put in issue
whether the accident had caused Ms. Andraws any injuries. The trial judge
concluded that Ms. Andraws evidence had not been sufficiently reliable
to prove her claim on a balance of probabilities. He said: Without
foundational reliability, the Court is not satisfied on a balance of
probabilities that her complaints reflect any injury arising from the
collision. (para. 41) He went on to conclude: Without sufficient reliable
evidence, the Court finds that no injuries were occasioned by the accident. It
is not clear from the reasons whether the trial judges finding is limited to
concluding that her injuries were not caused by the accident or whether he was
not persuaded that she was injured at all.

[2]

The trial judge found that the appellant was not a reliable or credible
witness. The only basis for that conclusion that can be gleaned from the
reasons for judgment is that the trial judge found that the collision involved
only minimal forces, making it more probable that there would be no serious injury,
and that the appellant had overstated the severity of the collision.

[3]

Ms. Andraws advances two grounds of appeal. First, she says that the
trial judge failed to consider or misapprehended relevant evidence tending to
corroborate the allegation that she had been injured in the accident. Second,
she alleges that the reasons are inadequate because they do not permit proper
appellate review and totally fail to explain the why of the decision, even
though the what is clear.

[4]

The respondent submits that both grounds of appeal rest on an attack on
the adequacy of the reasons. He argues, relying on this Courts decision in
Shannon
v. Shannon
, 2011 BCCA 397, that the reasons, when read in conjunction with
the record, allow for meaningful appellate review of the live issues at trial.

[5]

As I see the matter, this appeal turns on whether the reasons for
judgment are inadequate, rather than whether there has been a misapprehension
of evidence.

[6]

It is sufficient to note that Ms. Andraws alleged the collision caused
her soft tissue injuries, headaches, and difficulty sleeping. She testified
that as a result of her injuries it was too painful for her to continue to work
as a hairdresser. She also testified about the impact of her injuries on her
day to day life. In support of her case she called her husband, her treating
doctor, and a kinesiologist.

[7]

The reasons for judgment contain a description of the collision, a
narrative of Ms. Andraws evidence about the collision and her injuries, an
outline of the medical legal opinion of her treating physician and her
kinesiologist, an outline of the law relating to the burden of proof,
particularly as it applies in respect of soft tissue injuries and the care that
must be taken when the evidence is primarily based on subjective reporting by a
plaintiff. The trial judge also noted cases recognizing that injuries may occur
where there has been no damage to the vehicle in a collision of minimal force,
but also accepting that the forces involved in a collision may be relevant to
whether it has caused any injury.

[8]

The law governing adequacy of reasons is well settled. As Mr. Justice
Tysoe, in dissent but not on this point, said in
Bedwell v. McGill
, 2008
BCCA 6:

[21]      The
question of whether a trial judge's reasons are adequate is a threshold issue. If
the reasons are not adequate to permit proper appellate review, the appeal must
be allowed and a new trial ordered. Inadequate reasons do not enable the
appellate court to make its own findings of fact and conclusions of law based
on those findings. In addition, the issue of adequacy of reasons is different
than the issue of whether the failure of the trial judge to address critical
evidence constitutes a palpable and overriding error.

[9]

Adequate reasons for judgment fulfil certain
functions. As the Supreme Court of Canada stated in
F.H. v. McDougall
,
2008 SCC 53 at para. 98, they justify and explain the result, particularly to
the losing party, provide a basis for appellate review, and satisfy the public
interest in demonstrating that justice has been done. Reasons may be sufficient
if they are responsive to the live issues in the case and the parties key
arguments. A judge is not obliged to discuss all of the evidence, but it is
necessary for the reasons to disclose that he or she has grappled with the
substance of the live issues at trial. As Madam Justice Smith noted in
Shannon
at para. 9, even where reasons may be objectively inadequate, appellate
interference will not be justified if the reasons, read in light of the record
as a whole permit meaningful appellate review.

[10]

This trial involved alleged soft tissue
injuries. By their nature proof of soft tissue injury often depends to a
considerable degree on the subjective reporting of symptoms by the plaintiff.
This was so here. Ms. Andraws gave a substantial amount of evidence about her
injuries and the onset of her symptoms immediately after the collision. The
trial judges finding that she did not suffer any injury as a result of the
collision necessarily involved finding that Ms. Andraws was not a reliable or a
credible witness. As I have observed, the only stated basis for that conclusion
was that the collision involved minimal force and that Ms. Andraws had
exaggerated the severity of the collision in her evidence.

[11]

Whether Ms. Andraws had been injured in the
accident was a vital issue at trial. In my view, the judge was required to give
reasons that would be adequate to facilitate appellate review for rejecting Ms.
Andraws assertion that she had been injured in the accident. In my opinion, he
failed to do so.

[12]

The evidence at trial included evidence that was
not derivative of Ms. Andraws subjective reporting and which was capable, if
accepted, of corroborating her evidence that she had been injured in the
accident. Of particular importance is the evidence of the treating physician. Dr.
Parikh testified that he observed a muscle spasm when he first examined Ms.
Andraws some eight days after the accident. Muscle spasms are found by pushing
down on the muscle and feeling the rigidity of the muscle in spasm by
comparison with surrounding muscle. The testing for a muscle spasm does not
depend on active feedback from the patient and in that sense does not depend on
subjective reporting by the patient. Dr. Parikh also gave evidence that he
identified muscle tenderness in the plaintiffs neck and back.
Tenderness
is determined by pushing on the muscle and eliciting a pain response from the
patient. This evidence has some subjective elements to it; however, Dr. Parikh
described it as an objective sign of injury and this characterization was not
challenged in cross-examination.

[13]

Ms. Andraws husband also gave evidence. There
is no reference to his evidence in the reasons for judgment. Although some of
his evidence may be seen as derivative of reporting by his wife, p
arts
of it did not and do not depend on her reliability. Her husband testified about
his own observations, including that he observed her having difficulty sitting
for long periods. He stated that she had difficulty sleeping and was more
irritable since the accident and that she could no longer do certain leisure
activities that she previously enjoyed.

[14]

Given the central importance of whether the
accident caused any injury, it was incumbent on the judge to demonstrate some
basis in his reasons for rejecting Ms. Andraws evidence that she suffered
injuries in and after the collision when there was some evidence tending to
corroborate it. The evidence of muscle spasm shortly after the accident was
objective evidence of injury. Its reliability did not depend on Ms. Andraws
credibility. The trial judge could only have found as a fact that the accident
did not cause her any injury if he either rejected the evidence that there was
muscle spasm or concluded that the muscle spasm was not caused by the accident
but by some other cause (of which there was no evidence). While it was open to
the judge to reject the evidence of the objective symptoms of injury, there is
nothing in the reasons to explain why he did so. In my view, grappling with
this issue was critical to explain the result and to lay a foundation for
appellate review. But there is nothing in the reasons that touches on this
central question.

[15]

The husbands evidence is of some importance as
well. His evidence reflected, in part, his observations of his wife before and
after the accident. Again, it tended to corroborate the allegation that the accident
had caused her some injury. The judges finding must mean that he rejected the
husbands evidence, at least to the extent that his observations were probative
of the claim that Ms. Andraws had been injured in the accident. But there is no
reference to the husbands evidence in the reasons and nothing that even hints
at explaining why the judge found his evidence to be unreliable.

[16]

The judges failure to offer any explanation of
his reasons for rejecting important corrobative evidence makes it impossible to
engage in any meaningful appellate review. Reading the reasons in light of the
record as a whole only underscores the point. Whether the accident caused any
injury was a central and vital live issue at trial. There was evidence bearing on
this point. The corrobative evidence was subject to cross-examination and was
the focus of submissions. But the reasons offer nothing to explain why, in
light of the evidence and argument, the judge decided as he did. I cannot
discern whether the judge accepted that Ms. Andraws was injured (at least
to some extent), but those injuries were not caused by the accident or whether
the judge concluded that the plaintiff was not injured at all. I cannot discern
whether the trial judge rejected the husbands evidence only in so far as it
laid the basis for an inference that the injuries were attributable to the
accident or whether he entirely rejected his evidence of his wifes condition.
I do not know if the judge accepted that the doctor detected muscle spasm (but
attributed it to some other cause) or whether he rejected the evidence of the
existence of muscle spasm. Attempting to discern the why of the result would
require this Court to engage in pure speculation, not appellate review.

[17]

Finally, quite apart from the materiality of the
evidence with which the judge does not grapple, I accept Ms. Andraws
submission that there is an inferential gap between finding that she had
exaggerated the force of the collision and concluding, without considering any
other evidence, that she was generally an unreliable witness or that the
accident had not caused any injury. As the judge acknowledged, very minor
impacts may cause injury. It does not necessarily follow that exaggerating the
force of the collision meant that she was unreliable in respect of whether she
had suffered some injury at the time and remained symptomatic. No doubt,
unreliability about one thing can undermine reliability about everything, but
the reasons do not

disclose whether this was the judges view. In my
view, the failure in the reasons to offer at least some indication of why the
judge concluded that exaggerating the force of the impact justified a wholesale
rejection of the plaintiffs evidence, if that is what he did, reinforces the
conclusion that the reasons for judgment are inadequate.

[18]

I would allow the appeal, set aside the order
below and order a new trial. The appellant would be entitled to her costs in
this Court. The order for costs of the trial would be set aside. Costs in the
Supreme Court would be in the cause.

[19]

TYSOE J.A.
: I agree.

[20]

SAVAGE J.A.
: I agree.

[21]

TYSOE J.A.
: The appeal is allowed. The order of the trial judge
is set aside and a new trial is ordered. It is ordered that that appellant have
her costs of the appeal and that the costs of the trial will be in the cause of
the new trial.

The
Honourable Mr. Justice Harris


